—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 12, 1998, convicting him of criminal possession of a controlled substance in the fifth degree, forgery in the second degree, and reckless driving, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In the early morning hours of December 1997, the defendant was stopped after police officers observed that he was driving his car without the headlights turned on. As the police officers approached the defendant’s car, he sped away and a chase ensued which ended when the defendant crashed his car. Upon the defendant’s arrest, he refused to give his name. However, at the precinct station, he signed the fingerprint card with the name Kayon Anderson. Later that day, an officer at the precinct recognized the defendant from a previous arrest under the name of Kenneth M. Jones. The defendant later confirmed that his true name was Jones. Upon a search of police records, four other fingerprint cards bearing different names were discovered. The prosecutor sought to introduce the fingerprint cards at trial and, after a hearing, the Supreme Court admitted the evidence. Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in admitting the fingerprint cards bearing the defendant’s real name and aliases, as they were probative of his intent to defraud, an element of the crime of forgery in the second degree (see, People v Alvino, 71 NY2d 233, 242; People v Molineux, 168 NY 264).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit (see, CPL 470.05 [2]; People v Galloway, 54 NY2d 396). S. Miller, J. P., McGinity, Luciano and Townes, JJ., concur.